—Judgment, Supreme Court, New York County (John A. K. Bradley, J.), rendered September 22, 1987, convicting defendant of murder in the second degree and sentencing him to an indeterminate term of imprisonment of 25 years to life, unanimously affirmed.
Defendant dropped his eight-year-old niece from the 31st-floor terrace of the apartment which defendant shared with his mother and sister. Defendant’s sister testified that she shouted "stop” as the defendant held the infant over the terrace wall, and that as she ran toward defendant, he released the infant.
The court charged that conduct evincing a depraved indifference to human life is more serious and blameworthy than conduct which is merely reckless, and that a person acts with a depraved indifference to human life when his conduct, beyond being merely reckless, demonstrates wanton disregard for the life of another. In response to questions by the jury, the court reread these instructions, with defense counsel’s acquiescence.
We find no merit to defendant’s unpreserved claim that these instructions were not sufficiently detailed or were otherwise deficient. While a more detailed charge might have been appropriate (see, People v Fenner, 61 NY2d 971, 973), the charge as given adequately conveyed the elements of the crime charged. Based on the theory of the prosecution, and the evidence offered at the trial, which overwhelmingly established defendant’s guilt, we find no danger that defendant was found guilty because the jury applied the wrong standard to defendant’s conduct.
Finally, we are unpersuaded that the sentence imposed was *332unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence (People v Farrar, 52 NY2d 302, 305). Concur— Kupferman, J. P., Ross, Milonas, Asch and Ellerin, JJ.